DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 06/17/2022.

Claims 1-16, 18, and 20 are pending.  Claims 1-16 are being examined.  Claims 17 and 19 are canceled.  Claims 18 and 20 are withdrawn from further consideration.  Claim 1 is amended with no new subject matter being introduced.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 2012/0275977 A1) as evidenced by Chen et al. (US 2014/0356266 A1).
Considering claim 1, Chandler teaches an exhaust system for internal combustion engines (Chandler, [0051] and [0059]).  Chandler teaches a catalyst comprising first noble metal and a molecular sieve having an OFF framework Type (Chandler, [0014], [0034] and [0030]).  It should be noted that “the passive NOx adsorber is effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature” is directed to the functionality of the material and does not impart any additional structural limitations to the product itself.  The claims require the adsorber to comprise a noble metal and a molecular sieve having an OFF framework Type, Chandler teaches an adsorber/catalyst comprising a noble metal and a molecular sieve having an OFF framework Type.  Thus, Chandler’s material will be capable of being used as a passive NOx adsorber effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature.  Chandler teaches the exhaust system comprises the catalyst according to his invention (i.e., a first noble metal and a molecular sieve having an OFF framework Type) (Chandler, [0051]).   
Chandler teaches at least one additional after-treatment device selected from the group consisting of a selective catalytic reduction catalyst, a particulate filter, a SCR filter, a NOx adsorber catalyst, a three-way catalyst, and combinations thereof located downstream of the passive NOx adsorber by teaching a clean-up catalyst comprising Pt on alumina downstream of the wall-flow filter 18 (Chandler, [0076] and Fig. 1).  As evidenced in paragraph [0045] of Chen, a catalyst comprising Pt on alumina is considered to be a NOx adsorber catalyst.
Considering claim 2, Chandler teaches the first noble metal is selected from the group consisting of platinum, palladium, rhodium, gold, silver, iridium, ruthenium, osmium and mixtures thereof (Chandler, [0014]).
Considering claim 3, Chandler teaches the first noble metal is palladium (Chandler, [0014]).
Considering claim 4, Chandler teaches the molecular sieve is selected from the group consisting of aluminosilicate zeolite and a metal-substituted aluminosilicate zeolite (Chandler, [0023]).
Considering claim 5, Chandler teaches the first molecular sieve is offretite zeolite (Chandler, [0014], [0023], [0030]).
Considering claim 6, Chandler teaches the passive NOx adsorber is coated onto a flow-through or filter substrate (Chandler, [0049]-[0050]).
Considering claim 7, Chandler teaches the passive NOx adsorber is extruded to form a flow-through or filter substrate (Chandler, [0049]-[0050]).
Considering claim 8, Chandler teaches a second molecular sieve catalyst comprising a second noble metal, wherein the second molecular sieve does not have an OFF Framework Type by teaching the second molecular sieve having a small pore crystal structure (Chandler, [0014]).
Considering claim 9, Chandler teaches the first noble metal and the second noble metal are independently selected from the group consisting of platinum, palladium, rhodium, gold, silver, iridium, ruthenium, osmium and mixtures thereof (Chandler, [0014]).
Considering claim 10, Chandler teaches the first noble metal and the second noble metal are both palladium (Chandler, [0014] and [0034]).
Considering claim 11, Chandler teaches the second molecular sieve is a small Framework Type selected from the claimed group (Chandler, [0014] and [0025]).
Considering claim 12, Chandler teaches the small pore sieve is selected from the group Framework Type consisting of AEI and CHA (Chandler, [0014] and [0025]).
Considering claim 13, Chandler teaches the passive NOx adsorber is coated onto a flow-through or filter substrate (Chandler, [0049]-[0050]).
Considering claim 14, Chandler teaches a first layer and a second layer wherein the first layer comprises the first noble metal and the molecular sieve having an OFF Framework Type and the second layer comprises the second molecular sieve catalyst (Chandler, [0014] and [0048]).
Considering claim 15, Chandler teaches a first zone and a second zone wherein the first zone comprises the first noble metal and the molecular sieve having an OFF Framework Type and the second zone comprises the second molecular sieve catalyst (Chandler, [0014]-[0015]).
Considering claim 16, it should be noted that “the passive NOx adsorber is effective to adsorb NOx at or below a low temperature and release the adsorbed NOx at temperatures above the low temperature” is directed to the functionality of the material and does not impart any additional structural limitations to the product itself.  The claims require the adsorber to comprise a first noble metal and a first molecular sieve having an OFF Framework Type, a second noble metal and a second molecular sieve which does not have an OFF Framework Type, Chandler teaches an adsorber/catalyst as claimed.  Thus, Chandler’s material will be capable of being used as a passive NOx adsorber effective to adsorb NOx at or below a low temperature such as 200°C and release the adsorbed NOx at temperatures above the low temperature.

Response to Arguments
Applicant’s arguments filed regarding Chandler does not teach or suggest the limitation that the exhaust system comprises at least one additional after-treatment device selected from the group consisting of a selective catalytic reduction catalyst, a particulate filter, a SCR filter, a NOx adsorber catalyst, , and combinations thereof have been fully considered but are not persuasive.
Chandler teaches a clean-up catalyst comprising Pt on alumina downstream of the wall-flow filter 18.  As evidenced in paragraph [0045] of Chen, a catalyst comprising Pt on alumina is considered to be a NOx adsorber catalyst.

Applicant’s arguments filed regarding the present invention is related to PNAs that provide enhanced cleaning of exhaust gases from internal engines, have been fully considered but are not persuasive.
Chandler is related to reducing NOx present in exhaust gas emitted from a mobile source such as a vehicular lean-burn internal-combustion engine (Chandler, [0001]).
It should be noted that the claims are directed to a system and the intended use of the system or the manner in which the system is operated does not impart any additional structural limitations to the system.  Chandler teaches/obviates the claimed system and is thus capable of being operated as a PNA for enhanced cleaning of exhaust gases from internal engines.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734